United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Des Moines, IA, Employer
)
___________________________________________ )
V.B., Appellant

Appearances:

Docket No. 08-1905
Issued: April 14, 2009

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs merit decision dated May 13, 2008 which denied affirmed the denial of
her claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case
ISSUE
The issue is whether appellant was entitled to a schedule award for permanent partial
impairment of the bilateral upper extremities.
FACTUAL HISTORY
On March 4, 2006 appellant, then a 54-year-old clerk, filed an occupational disease claim
alleging that she developed bilateral carpal tunnel syndrome as a result of performing her work
duties. She did not stop work and retired on February 29, 2004. The Office accepted appellant’s
claim for bilateral carpal tunnel syndrome and authorized bilateral surgical releases.

Dr. Ronald S. Bergman, an osteopath, performed a left carpal tunnel release on
January 16, 2006. On February 20, 2006 he performed decompression of the right median nerve.
In reports dated April 11 to July 18, 2006, Dr. Bergman noted appellant was progressing well
postoperatively but experienced pain at the joint of the left thumb. He diagnosed left trigger
thumb and recommended a left trigger finger release which was performed on July 10, 2006.
Appellant was also treated by Dr. Eden Murad, an osteopath. On April 6, 2006 Dr. Murad noted
that appellant presented on November 10, 2005 with bilateral hand pain and numbness and
diagnosed bilateral carpal tunnel syndrome. He opined that appellant’s long-term employment
as a clerk may have contributed to the diagnosis of bilateral carpal tunnel syndrome.
On February 20, 2007 appellant filed a claim for a schedule award.
In a letter dated March 12, 2007, the Office requested that appellant submit a detailed
report from her treating physician which provided an impairment evaluation pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment,1 (A.M.A.,
Guides). Appellant did not respond.
In a decision dated May 21, 2007, the Office denied appellant’s claim for a schedule
award.
On June 16, 2007 appellant requested a review of the written record. In a June 13, 2007
report, Dr. Murad noted treating appellant in May 2007 for problems secondary to the carpal
tunnel releases. He subsequently referred appellant for a functional capacity evaluation (FCE).
In a letter dated August 17, 2007, the Office requested that Dr. Murad provide an
impairment evaluation pursuant to the A.M.A., Guides. In a letter dated September 11, 2007,
Dr. Murad indicated that he did not provide disability ratings.
In a decision dated October 4, 2007, the hearing representative affirmed the May 21,
2007 decision.
On November 27, 2007 appellant requested reconsideration.
She advised that
Dr. Bergman would perform an impairment rating and submit his findings to the Office. No
additional evidence was submitted. In a decision dated December 12, 2007, the Office denied
appellant’s reconsideration request without further merit review.
On January 11, 2008 appellant requested reconsideration. She submitted a report from
Dr. Bergman dated November 6, 2007, who determined that she reached maximum medical
improvement as of that date. Dr. Bergman noted that in accordance with the A.M.A. Guides
appellant had 16 percent impairment of the left upper extremity and 7 percent impairment of the
right upper extremity. He assessed bilateral thumb impairment due to loss of range of motion
and opined that appellant sustained 9 percent impairment of the right thumb and 14 percent
impairment of the left thumb under section 16.4d, page 454 of the A.M.A. Guides. Using the
conversion table, Dr. Bergman calculated four percent impairment of the right hand and six
percent impairment of the left hand due to loss of range of motion of the thumb. He rated three
1

A.M.A., Guides (5th ed. 2001).

2

percent impairment of the right wrist and eight percent to the left wrist for range of motion
deficit pursuant to section 16.4g, page 466 of the A.M.A. Guides. Dr. Bergman calculated two
percent impairment of the left upper extremity due to partial transverse sensory loss through the
left thumb and cited to section 16.5, page 480 of the A.M.A. Guides. He added the four percent
impairment of the right hand to the three percent impairment of the right wrist for seven percent
impairment to her right upper extremity. Dr. Bergman added the 6 percent impairment for the
left hand to the 8 percent impairment for the left wrist and 2 percent impairment for peripheral
nerve involvement for a 16 percent impairment of the left upper extremity.
Dr. Bergman’s report was referred to an Office medical adviser. In a report dated
February 11, 2008, the Office medical adviser determined that Dr. Bergman’s November 6, 2007
report did not conform to the A.M.A. Guides or provide an acceptable impairment rating for the
upper extremities for carpal tunnel syndromes.
In a decision dated February 19, 2008, the Office denied modification of the October 4,
2007 merit decision.
On April 14, 2008 appellant requested reconsideration. In an April 4, 2008 report,
Dr. Bergman noted objective measurements for range of motion of the right and left wrists for
extension, flexion, radial deviation and ulnar deviation.
He also provided objective
measurements for range of motion of the right and left thumbs for metacarpophalangeal (MP)
joint extension and flexion, interphalangeal (IP) joint extension and flexion abduction and
adduction. With regard to grip strength of the hand, Dr. Bergman noted 59 pounds on the right
and 35 pounds on the left. He noted that appellant had a partial transverse sensory loss in the left
thumb for two percent impairment to the left upper extremity. Dr. Bergman concluded that
appellant had 9 percent impairment to the right thumb and 14 percent impairment to the left
thumb for loss of motion,2 3 percent impairment to the right wrist and 8 percent impairment to
the left wrist due to abnormal motion3 and 2 percent impairment for peripheral nerve
involvement for the left upper extremity for 7 percent impairment of the right arm and 16 percent
impairment of the left arm.
Dr. Bergman’s report was referred to an Office medical adviser. In a report dated May 4,
2008, the Office medical adviser determined that appellant did not sustain any permanent
impairment of the upper extremities due to her accepted work condition. He noted that
Dr. Bergman’s April 4, 2008 report provided ratings for the right and left thumbs; however, the
Office had not accepted any conditions affecting the thumbs. The Office medical adviser further
noted that thumb ratings due to range of motion limitations could not be accepted in
consideration of impairment ratings due to residuals of bilateral carpal tunnel syndrome. He
noted that Dr. Bergman offered impairment ratings for sensory symptoms affecting the thumbs
due to peripheral nerve dysfunction involving the median nerve with sensation in the left thumb
according to section 16.5, page 480 of the A.M.A. Guides. However, the Office medical adviser
advised that impairment ratings for sensory symptoms must be calculated using Tables 16-10
and 16-15 of the A.M.A. Guides. He noted that Dr. Bergman did not describe sensory testing of
2

Id. at 454, section 16.4d.

3

Id. at 466, section 14.4g.

3

the thumbs and, in the absence of sensory testing, any grade from Table 16-10 was conjectural.
The Office medical adviser further noted that Dr. Bergman found impairment due to partial
transverse sensory loss in the left thumb; however, he did not quantify the partial loss with a
grade or by reporting the two-point discrimination. He concluded that the impairment rating
recommended by Dr. Bergman on April 4, 2008 could not be accepted for consideration of
impairment for either upper extremity due to the accepted bilateral carpal tunnel syndrome.
In a decision dated May 13, 2008, the Office denied modification of the February 19,
2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id. See B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

4

3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”7
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.8
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized
bilateral carpal tunnel release surgery which was performed on the left side on January 16, 2006
and on the right side on February 20, 2006.
On appeal, appellant argues that she is entitled to a schedule award for permanent partial
impairment of the bilateral upper extremities as set forth in Dr. Bergman’s April 4, 2008 report.
The Board has carefully reviewed Dr. Bergman’s report and notes that, while he rated a 7
percent permanent impairment of the right upper extremity and 16 percent permanent
impairment of the left upper extremity, it is not clear how his rating conforms to the relevant
standards of the A.M.A., Guides.
On April 4, 2008 Dr. Bergman noted loss of range of motion in appellant’s wrists and
thumbs and assigned impairment. However, the Board finds that Dr. Bergman incorrectly
applied the A.M.A., Guides in calculating impairment for loss of range of motion to the wrists
and thumbs. As noted, the A.M.A., Guides provides a specific method for determining the
permanent impairment due to carpal tunnel syndrome. Impairment for carpal tunnel syndrome is
rated on motor and sensory deficits.9 Therefore, it was not proper rating any residuals of carpal
tunnel syndrome, on loss of range of motion.10 Dr. Bergman also sought to rate impairment
based on loss of grip strength. However, A.M.A., Guides, provide that in carpal tunnel cases,
impairment values are not given for loss of grip strength.11 Office procedures provide that upper
extremity impairment secondary to carpal tunnel syndrome and other entrapment neuropathies
should be calculated using section 16.5d and Tables 16-10, 16-11 and 16-15.12 As noted, the
A.M.A., Guides set forth a procedure for assessing permanent impairment of the upper extremity
due to carpal tunnel syndrome where there has been optimal recovery time following surgical

7

A.M.A., Guides 495. See T.A., 59 ECAB ___ (Docket No. 07-1836, issued November 20, 2007).

8

Kimberly M. Held, 56 ECAB 670 (2005).

9

A.M.A., Guides 495; see also Kimberly M. Held, id. The Board also notes that the Office did not accept a
thumb condition as employment related, only bilateral carpal tunnel syndrome.
10
11

See supra note 8.
See E.L., 59 ECAB ___ (Docket No. 07-2421, issued March 10, 2008); A.M.A., Guides at 494.

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).

5

decompression. Dr. Bergman did not properly apply this procedure or explain why the
procedure would not be applicable to appellant.
Dr. Bergman also noted that appellant had a partial transverse sensory loss in the left
thumb for two percent impairment to the left upper extremity pursuant to section 16.5, page 480
of the A.M.A., Guides. However, he did not identify a grade of sensory deficit between 1 and 5
as set forth in the A.M.A., Guides.13 Moreover, Dr. Bergman did not explain how he calculated
specific impairment values using Table 16-15 on pages 492 of the A.M.A., Guides.14
Consequently, he provided not basis to support that appellant has ratable permanent impairment
under the provisions of the A.M.A., Guides pertaining to carpal tunnel syndrome.
The Office medical adviser reviewed Dr. Bergman’s report and properly determined that
his impairment rating did not conform to the A.M.A., Guides. He noted that Dr. Bergman’s
ratings for loss of range of motion for the thumbs and wrists were not a basis for rating
impairment where the accepted condition is bilateral carpal tunnel syndrome.15 The Office
medical adviser explained that, while Dr. Bergman offered impairment ratings for sensory
symptoms affecting the thumbs, he did not follow the procedures in the A.M.A., Guides for
rating such impairment. In particular, he noted that Dr. Bergman did not provide sensory testing
of the thumbs and in the absence of sensory testing; determining a grade from Table 16-10 would
be conjectural. Additionally, the Office medical adviser stated that Dr. Bergman indicated
appellant had a partial transverse sensory loss in the left thumb but that he did not quantify the
partial loss with a grade or report the two-point discrimination. Consequently, he properly found
no basis in Dr. Bergman’s April 4, 2008 report for attributing permanent impairment for
appellant’s accepted condition of bilateral carpal tunnel syndrome.
The Board finds that the Office properly denied appellant’s claim for a schedule award as
there is no evidence of record, conforming with the A.M.A., Guides, indicating that appellant has
permanent partial impairment of the bilateral upper extremities.
CONCLUSION
The Board finds that the Office properly determined that appellant was not entitled to a
schedule award for permanent partial impairment of the bilateral upper extremities.

13

A.M.A., Guides 482, Table 16-10a.

14

Id. at 492, Table 16-15.

15

See supra notes 9, 10.

6

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

